Title: To Benjamin Franklin from Claude-Joseph Vernet, 6 July 1784
From: Vernet, Claude-Joseph
To: Franklin, Benjamin



Monsieur
a Paris mardy 6e. juillet 1784

Vous allez voir qu’on me croit un grand saint auprés de vous, puisque des amis de versailles m’onts prié de vous Recommander

Mr. Fossard premier huissier audiancier a La Prevôté de L’hôtel, qui desireroit passer en Amerique; luy meme vous expliqueroit ses intentions, et ses desirs; cela occationneroit un mariage entres Luy et Madlle. de Montauville; L’un et L’autre auront L’honneur de se presenter a vous si vous voullez bien Les Recevoir; je vous sçauray un gré infiny, Monsieur, si vous avéz La bonté de Les bien acceuïllir, Les honorer de vôtre Protection et de vos conseils.
Je voudrois bien avoir des occations ou je pût vous faire connôitre La veneration et Le Tres Respectueux attachement avec Lequel je suis. Monsieur Votre Tres humble et Tres obeïssant serviteur

VernetPeintre du Roy aux galleries du Louvre

 
Notation: Vernet 6 Juillet 1784—
